Exhibit 10.5

[eralogo01a03.jpg]
December 16, 2015
Mr. Paul White
Senior Vice President, Commercial
Era Group Inc.
818 Town & Country Blvd., Suite 200
Houston, Texas 77024


Dear Paul,


The purpose of this letter agreement (this “Letter Agreement”) is to document
changes to your compensation effective January 1, 2016 (the “Effective Date”).
In response to your request for a temporary reduction of your base salary, the
Compensation Committee has reviewed and approved the requested ten percent (10%)
reduction in your base salary from $250,000 (the “Permanent Base Salary”) to
$225,000 (the “Temporary Base Salary”) beginning on the Effective Date through
December 31, 2016. Effective as of January 1, 2017, the reduction in base salary
described in this Letter shall end and the Permanent Base Salary shall once
again be in effect.


Notwithstanding the reductions in your base salary described above, the
Permanent Base Salary will be used for all other purposes, including to
determine your eligibility for benefits such as your target annual bonus
opportunity under the annual cash bonus plan, your annual restricted stock
award, participation in the Era Group Inc. Executive Severance Plan and any
other benefits.
 
Additionally, by signing this Letter, you agree that the changes described in
this Letter constitute an amendment to the terms of your employment with Era
Group Inc.


Paul, thank you for your display of leadership and recognition of the company’s
situation in these challenging times. Please indicate your agreement to, and
acknowledgment of, the changes described in this Letter by signing below.


Sincerely,
/s/ Blaine V. Fogg
 
 
 
Blaine V. Fogg
 
Chairman of the Compensation Committee of the Board of Directors of Era Group
Inc.



Agreed to and accepted this 16th day of December, 2015.
By:
/s/ Paul White
 
 
 
 
 
Paul White
 





